Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 17, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a legal secretary, resigned from her position *784because she did not wish to commute to her employer’s new office. The Board disqualified her from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. The Board also charged claimant with a recoverable overpayment of benefits in the amount of $6,994. Claimant appeals.
At the hearing, claimant’s supervisor testified that the employer opened an office in Suffolk County in addition to its office in Nassau County where claimant worked. He stated that claimant left her job because she did not wish to commute to the Suffolk County office, which was further from her home. Claimant confirmed that she decided to leave her job because her car was unreliable and she did not wish to commute to the Suffolk County office. In view of this testimony, we find that substantial evidence supports the Board’s decision (see, Matter of Cinque [Sweeney], 224 AD2d 912).
Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.